Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered. By way of this submission, Applicant has amended claims 2, 4-5, 8-9, 11, 13, 18, 23, 26, and 32 and introduced new claims 34-35.
Claims 1-2, 4-5, 8-9, 11-13, 16, 18-23, 26-27, 29, and 32-35 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated May 14, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 was filed after the mailing date of the first Office action on the merits on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 8-9, 11-13, 32 and 33 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Felber (US 20150359853 A1) 
Applicant’s arguments concerning this rejection are persuasive, and this rejection is therefore withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-9, 11-13, 16, 18-23, 26-27, 29, and 32-33 were previously rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas in view of Felber, Keppel, Denman,and Abiko (cited in previous office action).
Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is hereby issued:

Claims 1-2, 4-5, 11-13, 16, 18-19, 22-23, 26-27, 29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas (Cancer Immunol Res. Published online May 26, 2015 Oct;3(10):1148-1157, cited in IDS) in view of Oyer (Abstracts Biol. Blood Marrow Transplant February, 2015, 21:S51) and Pandey ("Development of Cytotoxic Natural Killer Cells for Ovarian Cancer Treatment" (January, 2015). Electronic Theses and Dissertations, 2004-2019. 5164.)

The teachings of Boyerinas differs from the instant invention by not describing activated NK cells obtained by contacting a naïve NK cell with PM21 particles, administering PM21 particles, contacting the activated NK cells with IL-12, or administering IL-12 together with the activated NK cells.
Oyer teaches the use of PM particles containing membrane bound IL-21 (PM21 particles) to expand NK cells, both ex vivo and in vivo (e.g., page S51, left column, heading "In Vivo Expansion of NK Cells Stimulated with PM21 Particles Under Ultralow IL-2"). Oyer also teaches that this method results in the activation of said NK cells (e.g., page S51, right column, lines 1-2). Oyer also teaches that this greatly enhanced method of expanding NK cells would be relevant for clinical cancer treatment and NK cell immunotherapy (e.g., page S51, right column, lines 21-26).
in vivo, followed by administering twice a week, producing clinically relevant results (e.g., page S51, right column, lines 11-21).
Pandey teaches methods of using PM21 particles for the activation of NK cells, particularly noting that the use of PM21 particles results in enhanced NK cell expansion and cytotoxicity against tumor cells in vitro (e.g., pages 45-73). Pandey also suggests a combination of NK cell therapy and other strategies such as checkpoint inhibition may result in better clinical responses (e.g., page 43, lines 6-9). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the method of activating NK cells with PM21 particles as taught by Oyer or Pandey to the combination therapies of Boyerinas to arrive at the claimed invention. An ordinary skill in the art would also be motivated to combine the teachings of the reference by enhancing a known FDA approved anti-PD-L1 antibody therapy for cancer treatment by administering PM21 treated NK cells together with PM21 particles and IL-12. As Boyerinas teaches, combining IL-12 activated NK cells or IL-12 in treating cancer can effectively potentiate lysis of tumor cell via ADCC by anti-PD-L1 antibody (e.g. see left column in page 1153). The use of PM21 particles according to Oyer or Pandey results in activated NK cells with enhanced properties in treating cancer. The method taught by Oyer or Pandey could be applied to the combination treatment of Boyerinas by simple substitution using known methods, and the activated NK cells would predictably perform their same known function. 

With regards to the expanded memory (XM) NK cells of claim 2 and Applicant's argument that the prior art does not teach such cells, Applicant's specification lacks an explicit definition of what constitutes an XM NK cell. At best, Applicant's specification appears to describe XM cells as cells which have been contacted by PM21 particles to acquire the XM phenotype (see specification at, for example, para. 0036-0037). Based upon this reasoning, the cells of Oyer would inherently be XM cells, as they were contacted with PM21 particles.

Claims 8-9and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyerinas, Oyer, and Pandey as applied to claims 1and 19 above, and further in view of Felber (WO2014066527A2).
The teachings of Boyerinas, Oyer, and Pandey have been discussed supra. The teachings of the prior art differ from the instant invention by not describing the claimed dosing schedule of the two therapies in the combination.
Felber teaches a method for treating cancer, comprising administering an IL-15/IL-15Ra complex and an antibody which binds PD-L1 (e.g. claim 57). Felber also teaches that IL-15 induces NK cell proliferation and cytotoxic activity (e.g. para. 0004, 0006, 0019). Felber also teaches dosage regimens and schedules for a therapeutic agent comprising IL-15 and an anti-PD-L1 antibody, including concurrently or in intervals (e.g. para 00276-00278).
prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the combination therapy taught by Boyerinas, Oyer, and Pandey with the dosing schedule of Felber to arrive at the claimed invention. For reasons described supra, methods of combining NK cells activated by PM21 particles with anti-PD-L1 antibodies were known in the art. Felber teaches a similar method, but instead relies upon the use of IL-15 to activated NK cells. The skilled artisan would be able to apply the teachings of Felber to the methods taught by Boyerinas, Oyer, and Pandey by known methods with no change in the function of each part of the composition, and the combination would have yielded nothing more than predictable results. Motivation to combine these references can be found, for example, in the teachings of Felber, as Felber teaches that the above combination enhances proliferation of NK cells (e.g. para. 00282), and combinations of NK cell activating agents and anti-PD-L1 antibodies were useful in treating cancer (e.g. claim 57). Although the prior art does not teach all the various permutations of  interval ranges as claimed in claims 8, 9, 20 and 21, it would be conventional and within the skill of the art to identify the optional intervals of treatment.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §§  2144.05 part II A.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/CHUN W DAHLE/Primary Examiner, Art Unit 1644